624 So. 2d 828 (1993)
James Victor HARRELSON, Appellant,
v.
STATE of Florida, Appellee.
No. 92-3647.
District Court of Appeal of Florida, First District.
September 30, 1993.
*829 Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Richard Parker, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The state correctly concedes error in appellant's sentence of 15 years on each of two counts of aggravated assault with a firearm. It was error to reclassify these two third degree felonies as second degree felonies pursuant to section 775.087(1), Florida Statutes (1991), as the use of a firearm was an essential element of the two offenses. See Lareau v. State, 573 So. 2d 813 (Fla. 1991); Brown v. State, 583 So. 2d 742 (Fla. 1st DCA 1991). Accordingly, we vacate these sentences and remand for resentencing in accordance with the applicable statutes.
ZEHMER, C.J., and BOOTH and WOLF, JJ., concur.